              IN THE UNITED ST ATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      JONESBORO DIVISION

EDWARD LEE BROWN                                                PLAINTIFF

v.                     No. 3:18-cv-177-DPM-JTR

STACY WARE JAMES, et al.                                 DEFENDANTS

                                ORDER
     Unopposed recommendation, NQ 20, adopted.        FED. R.   Crv. P. 72(b)
(1983 addition to advisory committee notes).          Brown's two post-
recommendation filings of evidence, NQ 21 & 23, do not address claims
against the defendants discussed in the recommendation. Brown's
claims against Officer Tom Scrivner, Wanda Merritt, and the city
council members will be dismissed without prejudice. His allegations
against these defendants fail to state a solid claim. An in forma pauperis
appeal from this Order would not be taken in good faith. 28 U.S.C. §
1915(a)(3).
     So Ordered.


                                       D .P. Marshall fr.
                                       United States District Judge

                                         // WVMy ,:l.Ol'f
                                                  l
